TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00300-CR



                                Edmund Kahookele, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 945141, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 1, 2007, Edmund Kahookele filed a pro se notice of appeal in this cause, a

1995 conviction for engaging in organized criminal activity. The notice of appeal is not timely. See

Tex. R. App. P. 26.2. Further, the conviction was affirmed by this Court in Kahookele v. State,

No. 03-04-00493-CR, 2006 Tex. App. LEXIS 4968 (Tex. App.—Austin June 9, 2006, pet. ref’d)

(not designated for publication). The appeal is dismissed.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 3, 2007

Do Not Publish